

	

		II

		109th CONGRESS

		2d Session

		S. 2438

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Conrad (for himself,

			 Mr. Martinez, Mr. Salazar, Mr.

			 Talent, Mr. Dayton,

			 Mr. Bond, Mr.

			 Dorgan, Mr. Coleman,

			 Mr. Johnson, Mr. Burns, Mrs.

			 Murray, Mr. Thune,

			 Mrs. Lincoln, Mr. Reid, Ms.

			 Stabenow, Ms. Landrieu,

			 Ms. Cantwell, Mr. Nelson of Florida, Mr.

			 Pryor, Mr. Baucus,

			 Mr. Durbin, Mr.

			 Obama, Mr. Hagel,

			 Mr. Harkin, and Mr. Nelson of Nebraska) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To provide disaster assistance to agricultural producers

		  for crop and livestock losses, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Emergency Agricultural Disaster

			 Assistance Act of 2006.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Definitions.

					TITLE I—Agricultural production losses

					Sec. 101. Crop disaster assistance.

					Sec. 102. Livestock assistance.

					Sec. 103. Flooded crop and grazing land.

					Sec. 104. Sugarcane and sugar beet disaster

				assistance.

					Sec. 105. Specialty crops and nursery crops.

					Sec. 106. Dairy assistance.

					Sec. 107. Cottonseed.

					Sec. 108. Reduction in payments.

					TITLE II—Supplemental nutrition and agricultural economic

				disaster assistance

					Sec. 201. Replenishment of Section 32.

					Sec. 202. Supplemental economic loss payments.

					Sec. 203. Reduction in payments.

					TITLE III—Forestry

					Sec. 301. Tree assistance program.

					TITLE IV—Conservation

					Sec. 401. Natural Resources Conservation Service.

					TITLE V—Farm service agency

					Sec. 501. Funding for additional personnel.

					TITLE VI—Miscellaneous

					Sec. 601. Authority to provide immunizations.

					Sec. 602. Waiver of certain provisions.

					Sec. 603. Funding.

					Sec. 604. Regulations.

					TITLE VII—Emergency designation

					Sec. 701. Emergency designation.

				

			2.DefinitionsIn this Act:

			(1)Additional

			 coverageThe term additional coverage has the

			 meaning given the term in section 502(b)(1) of the Federal Crop Insurance Act

			 (7 U.S.C. 1502(b)(1)).

			(2)Disaster

			 countyThe term disaster county means—

				(A)a county included in the geographic area

			 covered by a natural disaster declaration; and

				(B)each county contiguous to a county

			 described in subparagraph (A).

				(3)Hurricane-affected

			 countyThe term hurricane-affected county

			 means—

				(A)a county included

			 in the geographic area covered by a natural disaster declaration related to

			 Hurricane Katrina, Hurricane Rita, Hurricane Wilma, or a related condition;

			 and

				(B)each county

			 contiguous to a county described in subparagraph (A).

				(4)Insurable

			 commodityThe term insurable commodity means an

			 agricultural commodity (excluding livestock) for which the producers on a farm

			 are eligible to obtain a policy or plan of insurance under the Federal Crop

			 Insurance Act (7 U.S.C. 1501 et seq.).

			(5)LivestockThe

			 term livestock includes—

				(A)cattle (including

			 dairy cattle);

				(B)bison;

				(C)sheep;

				(D)swine; and

				(E)other livestock,

			 as determined by the Secretary.

				(6)Natural disaster

			 declarationThe term natural disaster declaration

			 means—

				(A)a natural disaster declared by the

			 Secretary—

					(i)during calendar year 2005 under section

			 321(a) of the Consolidated Farm and Rural

			 Development Act (7 U.S.C. 1961(a)); or

					(ii)during calendar year 2006 under that

			 section, but for which a request was pending as of December 31, 2005; or

					(B)a major disaster or emergency designated by

			 the President—

					(i)during calendar year 2005 under the Robert

			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et

			 seq.); or

					(ii)during calendar year 2006 under that Act,

			 but for which a request was pending as of December 31, 2005.

					(7)Noninsurable

			 commodityThe term noninsurable commodity means a

			 crop for which the producers on a farm are eligible to obtain assistance under

			 section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7

			 U.S.C. 7333).

			(8)SecretaryThe

			 term Secretary means the Secretary of Agriculture.

			IAgricultural

			 production losses

			101.Crop disaster assistance

				(a)In

			 generalThe Secretary shall use such sums as are necessary of

			 funds of the Commodity Credit Corporation to make emergency financial

			 assistance authorized under this section available to producers on a farm that

			 have incurred qualifying losses described in subsection (c).

				(b)Administration

					(1)In

			 generalExcept as provided in paragraph (2), the Secretary shall

			 make assistance available under this section in the same manner as provided

			 under section 815 of the Agriculture, Rural Development, Food and Drug

			 Administration and Related Agencies Appropriations Act, 2001 (Public Law

			 106–387; 114 Stat. 1549A–55), including using the same loss thresholds for

			 quantity and economic losses as were used in administering that section, except

			 that the payment rate shall be 50 percent of the established price, instead of

			 65 percent.

					(2)Loss thresholds

			 for quality lossesIn the case of a payment for quality loss for

			 a crop under subsection (c)(2), the loss thresholds for quality loss for the

			 crop shall be determined under subsection (d).

					(c)Qualifying

			 lossesAssistance under this section shall be made available to

			 producers on farms, other than producers of sugar cane and sugar beets, that

			 incurred qualifying quantity or quality losses for the 2005 crop due to

			 damaging weather or any related condition (including losses due to crop

			 diseases, insects, and delayed harvest), as determined by the Secretary.

				(d)Quality

			 losses

					(1)In

			 generalSubject to paragraph (3), the amount of a payment made to

			 producers on a farm for a quality loss for a crop under subsection (c)(2) shall

			 be equal to the amount obtained by multiplying—

						(A)65 percent of the

			 payment quantity determined under paragraph (2); by

						(B)50 percent of the

			 payment rate determined under paragraph (3).

						(2)Payment

			 quantityFor the purpose of paragraph (1)(A), the payment

			 quantity for quality losses for a crop of a commodity on a farm shall equal the

			 lesser of—

						(A)the actual

			 production of the crop affected by a quality loss of the commodity on the farm;

			 or

						(B)the quantity of

			 expected production of the crop affected by a quality loss of the commodity on

			 the farm, using the formula used by the Secretary to determine quantity losses

			 for the crop of the commodity under subsection (c)(1).

						(3)Payment

			 rateFor the purpose of paragraph (1)(B) and in accordance with

			 paragraphs (5) and (6), the payment rate for quality losses for a crop of a

			 commodity on a farm shall be equal to the difference between—

						(A)the per unit

			 market value that the units of the crop affected by the quality loss would have

			 had if the crop had not suffered a quality loss; and

						(B)the per unit

			 market value of the units of the crop affected by the quality loss.

						(4)EligibilityFor

			 producers on a farm to be eligible to obtain a payment for a quality loss for a

			 crop under subsection (c)(2), the amount obtained by multiplying the per unit

			 loss determined under paragraph (1) by the number of units affected by the

			 quality loss shall be at least 25 percent of the value that all affected

			 production of the crop would have had if the crop had not suffered a quality

			 loss.

					(5)Marketing

			 contractsIn the case of any production of a commodity that is

			 sold pursuant to 1 or more marketing contracts (regardless of whether the

			 contract is entered into by the producers on the farm before or after harvest)

			 and for which appropriate documentation exists, the quantity designated in the

			 contracts shall be eligible for quality loss assistance based on the 1 or more

			 prices specified in the contracts.

					(6)Other

			 productionFor any additional production of a commodity for which

			 a marketing contract does not exist or for which production continues to be

			 owned by the producer, quality losses shall be based on the average local

			 market discounts for reduced quality, as determined by the appropriate State

			 committee of the Farm Service Agency.

					(7)Quality

			 adjustments and discountsThe appropriate State committee of the

			 Farm Service Agency shall identify the appropriate quality adjustment and

			 discount factors to be considered in carrying out this subsection,

			 including—

						(A)the average local

			 discounts actually applied to a crop; and

						(B)the discount

			 schedules applied to loans made by the Farm Service Agency or crop insurance

			 coverage under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).

						(8)Eligible

			 productionThe Secretary shall carry out this subsection in a

			 fair and equitable manner for all eligible production, including the production

			 of fruits and vegetables, other specialty crops, and field crops.

					(e)Eligibility for

			 assistance

					(1)In

			 generalExcept as provided in paragraph (2), the producers on a

			 farm shall not be eligible for assistance under this section with respect to

			 losses to an insurable commodity or noninsurable commodity if the producers on

			 the farm—

						(A)in the case of an

			 insurable commodity, did not obtain a policy or plan of insurance for the

			 insurable commodity under the Federal Crop Insurance Act (7 U.S.C. 1501 et

			 seq.) for the crop incurring the losses;

						(B)in the case of a

			 noninsurable commodity, did not file the required paperwork, and pay the

			 administrative fee by the applicable State filing deadline, for the

			 noninsurable commodity under section 196 of the Federal Agriculture Improvement

			 and Reform Act of 1996 (7 U.S.C. 7333) for the crop incurring the

			 losses;

						(C)had average

			 adjusted gross income (as defined by section 1001D(a) of the Food Security Act

			 of 1985 (7 U.S.C. 1308–3a(a)), of greater than $2,500,000 in 2004; or

						(D)were not in

			 compliance with highly erodible land conservation and wetland conservation

			 provisions.

						(2)Contract

			 waiverThe Secretary may waive paragraph (1) with respect to the

			 producers on a farm if the producers enter into a contract with the Secretary

			 under which the producers agree—

						(A)in the case of an

			 insurable commodity, to obtain a policy or plan of insurance under the Federal

			 Crop Insurance Act (7 U.S.C. 1501 et seq.) providing additional coverage for

			 the insurable commodity for each of the next 2 crops, at a coverage level that

			 provides—

							(i)not

			 less than 65 percent of the actual production history for the crop produced on

			 the farm; and

							(ii)100 percent of

			 the expected market price or a comparable coverage (as determined by the

			 Federal Crop Insurance Corporation); and

							(B)in the case of a

			 noninsurable commodity, to file the required paperwork and pay the

			 administrative fee by the applicable State filing deadline, for the

			 noninsurable commodity for each of the next 2 crops under section 196 of the

			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333).

						(3)Effect of

			 violationIn the event of the violation of a contract under

			 paragraph (2) by a producer, the producer shall reimburse the Secretary for the

			 full amount of the assistance provided to the producer under this

			 section.

					(f)Timing

					(1)In

			 generalSubject to paragraph (2), the Secretary shall make

			 payments to producers on a farm for a crop under this section not later than 60

			 days after the date the producers on the farm submit to the Secretary a

			 completed application for the payments.

					(2)InterestIf

			 the Secretary does not make payments to the producers on a farm by the date

			 described in paragraph (1), the Secretary shall pay to the producers on a farm

			 interest on the payments at a rate equal to the current (as of the sign-up

			 deadline established by the Secretary) market yield on outstanding, marketable

			 obligations of the United States with maturities of 30 years.

					102.Livestock

			 assistance

				(a)Livestock

			 Compensation Program

					(1)Use of

			 commodity credit corporation fundsEffective beginning on the

			 date of enactment of this Act, the Secretary shall use funds of the Commodity

			 Credit Corporation to carry out the 2002 Livestock Compensation Program

			 announced by the Secretary on October 10, 2002 (67 Fed. Reg. 63070), to provide

			 compensation for livestock losses during calendar year 2005 due to a disaster,

			 as determined by the Secretary, except that the payment rate shall be 75

			 percent of the payment rate established for the 2002 Livestock Compensation

			 Program.

					(2)Eligible

			 applicantsIn carrying out the program described in paragraph

			 (1), the Secretary shall provide assistance to any applicant that—

						(A)(i)conducts a livestock

			 operation that is located in a disaster county, including any applicant

			 conducting a livestock operation with eligible livestock (within the meaning of

			 the livestock assistance program under section 101(b) of division B of Public

			 Law 108–324 (118 Stat. 1234)); or

							(ii)produces an animal described in

			 section 10806(a)(1) of the Farm Security and Rural Investment Act of 2002 (21

			 U.S.C. 321d(a)(1)); and

							(B)meets all other

			 eligibility requirements established by the Secretary for the program.

						(3)MitigationIn

			 determining the eligibility for or amount of payments for which a producer is

			 eligible under the livestock compensation program, the Secretary shall not

			 penalize a producer that takes actions (recognizing disaster conditions) that

			 reduce the average number of livestock the producer owned for grazing during

			 the production year for which assistance is being provided.

					(4)LimitationThe

			 Secretary shall ensure, to the maximum extent practicable, that no producer on

			 a farm receives duplicative payments under this subsection and another Federal

			 program with respect to any loss.

					(b)Livestock

			 indemnity payments

					(1)In

			 generalThe Secretary shall use such sums as are necessary of

			 funds of the Commodity Credit Corporation to make livestock indemnity payments

			 to producers on farms that have incurred livestock losses during calendar year

			 2005 due to a disaster, as determined by the Secretary, including losses due to

			 hurricanes, floods, and anthrax.

					(2)Payment

			 ratesIndemnity payments to a producer on a farm under paragraph

			 (1) shall be made at a rate of not less than 30 percent of the market value of

			 the applicable livestock on the day before the date of death of the livestock,

			 as determined by the Secretary.

					(c)Livestock

			 indemnity program for contract growers

					(1)In

			 generalSubject to subsection (d), the Secretary shall use funds

			 of the Commodity Credit Corporation to establish a program to assist poultry

			 producers in hurricane-affected counties that suffered income losses.

					(2)Terms and

			 conditionsThe program established under paragraph (1) shall

			 contain similar terms and conditions as the terms and conditions used for the

			 livestock indemnity program for contract growers described in subpart E of

			 chapter XIV of title 7, Code of Federal Regulations (as in effect on January 1,

			 2002).

					(d)Limit on amount

			 of assistanceThe Secretary shall ensure, to the maximum extent

			 practicable, that no producer on a farm receives duplicative payments under

			 this section and any other Federal program for the same loss.

				103.Flooded crop

			 and grazing land

				(a)In

			 generalThe Secretary shall compensate eligible owners of flooded

			 crop and grazing land in—

					(1)the Devils Lake

			 basin; and

					(2)the McHugh, Lake

			 Laretta, and Rose Lake closed drainage areas of the State of North

			 Dakota.

					(b)Eligibility

					(1)In

			 generalTo be eligible to receive compensation under this

			 section, an owner shall own land described in subsection (a) that, during the 2

			 crop years preceding receipt of compensation, was rendered incapable of use for

			 the production of an agricultural commodity or for grazing purposes (in a

			 manner consistent with the historical use of the land) as the result of

			 flooding, as determined by the Secretary.

					(2)InclusionsLand

			 described in paragraph (1) shall include—

						(A)land that has

			 been flooded;

						(B)land that has

			 been rendered inaccessible due to flooding; and

						(C)a reasonable

			 buffer strip adjoining the flooded land, as determined by the Secretary.

						(3)AdministrationThe

			 Secretary may establish—

						(A)reasonable

			 minimum acreage levels for individual parcels of land for which owners may

			 receive compensation under this section; and

						(B)the location and

			 area of adjoining flooded land for which owners may receive compensation under

			 this section.

						(c)Sign-upThe

			 Secretary shall establish a sign-up program for eligible owners to apply for

			 compensation from the Secretary under this section.

				(d)Compensation

			 payments

					(1)In

			 generalSubject to paragraphs (2) and (3), the rate of an annual

			 compensation payment under this section shall be equal to 90 percent of the

			 average annual per acre rental payment rate (at the time of entry into the

			 contract) for comparable crop or grazing land that has not been flooded and

			 remains in production in the county where the flooded land is located, as

			 determined by the Secretary.

					(2)ReductionAn

			 annual compensation payment under this section shall be reduced by the amount

			 of any conservation program rental payments or Federal agricultural commodity

			 program payments received by the owner for the land during any crop year for

			 which compensation is received under this section.

					(3)ExclusionDuring

			 any year in which an owner receives compensation for flooded land under this

			 section, the owner shall not be eligible to participate in or receive benefits

			 for the flooded land under—

						(A)the Federal crop

			 insurance program established under the Federal Crop Insurance Act (7 U.S.C.

			 1501 et seq.);

						(B)the noninsured

			 crop assistance program established under section 196 of the Federal

			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333); or

						(C)any Federal

			 agricultural crop disaster assistance program.

						(e)Relationship to

			 agricultural commodity programsThe Secretary, by regulation,

			 shall provide for the preservation of cropland base, allotment history, and

			 payment yields applicable to land described in subsection (a) that was rendered

			 incapable of use for the production of an agricultural commodity or for grazing

			 purposes as the result of flooding.

				(f)Use of

			 land

					(1)In

			 generalAn owner that receives compensation under this section

			 for flooded land shall take such actions as are necessary to not degrade any

			 wildlife habitat on the land that has naturally developed as a result of the

			 flooding.

					(2)Recreational

			 activitiesTo encourage owners that receive compensation for

			 flooded land to allow public access to and use of the land for recreational

			 activities, as determined by the Secretary, the Secretary may—

						(A)offer an eligible

			 owner additional compensation; and

						(B)provide

			 compensation for additional acreage under this section.

						(g)Funding

					(1)In

			 generalThe Secretary shall use $6,000,000 of funds of the

			 Commodity Credit Corporation to carry out this section.

					(2)Pro-rated

			 paymentsIn a case in which the amount made available under

			 paragraph (1) for a fiscal year is insufficient to compensate all eligible

			 owners under this section, the Secretary shall pro-rate payments for that

			 fiscal year on a per acre basis.

					104.Sugarcane and

			 sugar beet disaster assistance

				(a)FloridaThe

			 Secretary of Agriculture shall use $120,000,000 of funds of the Commodity

			 Credit Corporation to make payments to processors in Florida that are eligible

			 to obtain a loan under section 156(a) of the Federal Agriculture Improvement

			 and Reform Act of 1996 (7 U.S.C. 7272(a)) to compensate first processors and

			 producers for crop and other losses in hurricane-affected counties that are

			 related to hurricanes, tropical storms, excessive rains, floods, and wind in

			 Florida during calendar year 2005, by an agreement on the same terms and

			 conditions, to the maximum extent practicable, as the payments made under

			 section 102 of the Emergency Supplemental Appropriations for Hurricane

			 Disasters Assistance Act of 2005 (Public Law 108–324; 118 Stat. 1235),

			 including that the 2005 base production of each harvesting unit shall be

			 determined using the same base year crop production history that was used

			 pursuant to the agreement under that section.

				(b)Louisiana

					(1)Compensation

			 for lossesThe Secretary shall use the funds, facilities, and

			 authorities of the Commodity Credit Corporation to make $120,000,000 in

			 payments to first processors of sugarcane that operate in a disaster county in

			 Louisiana, or obtain sugarcane from a disaster county in Louisiana, and that

			 are eligible to obtain a loan under section 156(a) of the Federal Agriculture

			 Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)), to compensate the

			 producers and first processors for crop and other losses due to Hurricane

			 Katrina, Hurricane Rita, or related conditions.

					(2)AdministrationAssistance

			 under this subsection shall be—

						(A)shared by an

			 affected first processor with affected producers that provide commodities to

			 the processor in a manner that reflects contracts entered into between the

			 processor and the producers, except with respect to a portion of the amount of

			 total assistance described under paragraph (1) necessary to compensate affected

			 producers for individual losses experienced by the producers, including losses

			 due to saltwater intrusion, flooding, wind damage, or increased planting,

			 replanting, or harvesting costs, which shall be transferred by the first

			 processor to the affected producers without regard to contractual share

			 arrangements; and

						(B)made available

			 under such terms and conditions as the Secretary determines are necessary to

			 carry out this subsection.

						(3)Loss

			 determinationIn carrying out this subsection, the Secretary

			 shall use the same base year to determine crop loss that was elected by a

			 producer to determine crop loss in carrying out the hurricane assistance

			 program under section 207 of the Agricultural Assistance Act of 2003 (Public

			 Law 108–7; 117 Stat. 543).

					(c)FundingThe

			 Secretary shall use $40,000,000 of funds of the Commodity Credit Corporation to

			 provide assistance to sugar beet producers that suffered production losses

			 (including quality losses) for the 2005 crop year.

				(d)RequirementThe

			 Secretary shall make payments under this section in the same manner as payments

			 were made under section 208 of the Agricultural Assistance Act of 2003 (Public

			 Law 108–7; 117 Stat. 544), including using the same indemnity benefits as were

			 used in carrying out that section.

				105.Specialty

			 crops and nursery crops

				(a)In

			 generalThe Secretary shall use funds of the Commodity Credit

			 Corporation to provide assistance to producers of specialty crops and nursery

			 crops in hurricane-affected counties.

				(b)Administration

					(1)In

			 generalAssistance required by subsection (a) shall be carried

			 out by the Secretary under the same terms and conditions as the special

			 disaster relief programs carried out for producers that suffered from crop

			 damage and tree losses, and carried out related cleanup, in certain areas of

			 Florida due to Hurricanes Charley, Frances, and Jeanne during August and

			 September 2004, as described in the notice of program implementation relating

			 to Florida citrus, fruit, vegetable, and nursery crop disaster programs (69

			 Fed. Reg. 63134 (October 29, 2004)).

					(2)Loss of

			 recordsDue to the complete destruction of the business records

			 of many producers, the Secretary shall use the best available information in

			 determining eligibility, determining losses, and calculating payment amounts

			 under this section.

					(c)Limit on amount

			 of assistanceThe Secretary shall ensure, to the maximum extent

			 practicable, that no producer on a farm receives duplicative payments under

			 this section and any other Federal program for the same loss.

				106.Dairy

			 assistanceThe Secretary shall

			 use $25,000,000 of the funds of the Commodity Credit Corporation to make

			 payments to dairy producers for dairy production losses and dairy spoilage

			 losses in hurricane-affected counties.

			107.Cottonseed

				(a)Distribution of

			 fundsThe Secretary shall

			 provide disaster assistance under subsection (c) and section 104 of the

			 Emergency Supplemental Appropriations for Hurricane Disasters Assistance Act,

			 2005 (Public Law 108–324; 118 Stat. 1235) under the same terms and conditions

			 as assistance provided under section 206 of the Agricultural Assistance Act of

			 2003 (Public Law 108–7; 117 Stat. 543), except that assistance shall be—

					(1)distributed to producers and first handlers

			 of cottonseed; and

					(2)based on

			 cottonseed production during the most recent year for which a disaster payment

			 specifically for cottonseed was not authorized.

					(b)Technical

			 amendmentSection 104 of the Emergency Supplemental

			 Appropriations for Hurricane Disasters Assistance Act, 2005 (Public Law

			 108–324; 118 Stat. 1235) is amended by inserting or Secretary

			 after President of the United States.

				(c)Cottonseed

			 assistanceThe Secretary

			 shall use $15,000,000 of the funds of the Commodity Credit Corporation to

			 provide assistance to producers and first-handlers of the 2005 crop of

			 cottonseed in hurricane-affected counties.

				108.Reduction in

			 paymentsThe amount of any

			 payment for which a producer is eligible under this title shall be reduced by

			 any amount received by the producer for the same loss or any similar loss

			 under—

				(1)the Department of Defense, Emergency

			 Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and

			 Pandemic Influenza Act, 2006 (Public Law 109–148; 119 Stat. 2680); or

				(2)an agricultural

			 disaster assistance provision contained in the announcement of the Secretary on

			 January 26, 2006.

				IISupplemental

			 nutrition and agricultural economic disaster assistance

			201.Replenishment of Section 32

				(a)Definition of

			 specialty cropIn this section:

					(1)In

			 generalThe term specialty crop means any

			 agricultural crop.

					(2)ExceptionThe

			 term specialty crop does not include—

						(A)wheat;

						(B)feed

			 grains;

						(C)oilseeds;

						(D)cotton;

						(E)rice; or

						(F)peanuts.

						(b)Base State

			 grants

					(1)In

			 generalThe Secretary shall use $25,500,000 of funds of the

			 Commodity Credit Corporation to make grants to the several States, the District

			 of Columbia, and the Commonwealth of Puerto Rico to be used to support

			 activities that promote agriculture.

					(2)AmountsThe

			 amount of the grants shall be—

						(A)$500,000 to each

			 of the several States; and

						(B)$250,000 to each

			 of the Commonwealth of Puerto Rico and the District of Columbia.

						(c)Grants for

			 value of productionThe Secretary shall use $74,500,000 of funds

			 of the Commodity Credit Corporation to make a grant to each of the several

			 States in an amount equal to the product obtained by multiplying—

					(1)the share of the

			 State of the total value of specialty crop, livestock, and dairy production of

			 the United States for the 2004 crop year, as determined by the Secretary;

			 by

					(2)$74,500,000.

					(d)Special crop

			 and livestock priorityAs a condition on the receipt of a grant

			 under this section, a State shall agree to give priority to the support of

			 specialty crops and livestock in the use of the grant funds.

				(e)Use of

			 fundsA State may use funds from a grant awarded under this

			 section—

					(1)to supplement

			 State food bank programs or other nutrition assistance programs;

					(2)to promote the

			 purchase, sale, or consumption of agricultural products;

					(3)to provide

			 economic assistance to agricultural producers, giving a priority to the support

			 of specialty crops and livestock; or

					(4)for other

			 purposes as determined by the Secretary.

					202.Supplemental

			 economic loss paymentsThe

			 Secretary shall make a supplemental economic loss payment to any producer on a

			 farm that received a direct payment for crop year 2005 under title I of the

			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901 et seq.) at a

			 rate equal to the product obtained by multiplying—

				(1)30 percent of the direct payment rate in

			 effect for the program crop of the farmer;

				(2)85 percent of the

			 program crop base of the farmer; and

				(3)the program

			 payment yield for each program crop of the farmer.

				203.Reduction in

			 paymentsThe amount of any

			 payment for which a producer is eligible under this title shall be reduced by

			 any amount received by the producer for the same loss or any similar loss

			 under—

				(1)the Department of Defense, Emergency

			 Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and

			 Pandemic Influenza Act, 2006 (Public Law 109–148; 119 Stat. 2680); or

				(2)an agricultural

			 disaster assistance provision contained in the announcement of the Secretary on

			 January 26, 2006.

				IIIForestry

			301.Tree

			 assistance program

				(a)Definition of

			 treeIn this section, the term tree includes a tree

			 (including a Christmas tree, ornamental tree, nursery tree, and potted tree),

			 bush (including a shrub), and vine.

				(b)ProgramExcept

			 as otherwise provided in this section, the Secretary shall use such sums as are

			 necessary of the funds of the Commodity Credit Corporation to provide

			 assistance under the tree assistance program established under sections 10201

			 through 10203 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.

			 8201 et seq.) to—

					(1)producers who

			 suffered tree losses in hurricane-affected counties; and

					(2)fruit and tree

			 nut producers in hurricane-affected counties for site preparation, replacement,

			 rehabilitation, and pruning.

					(c)CostsFunds

			 made available under this section shall also be made available to cover costs

			 associated with tree pruning, tree rehabilitation, and other appropriate

			 tree-related activities as determined by the Secretary.

				(d)Limit on amount

			 of assistanceThe Secretary shall ensure, to the maximum extent

			 practicable, that no producer on a farm receives duplicative payments under

			 this section and any other Federal program for the same loss.

				IVConservation

			401.Natural

			 Resources Conservation Service

				(a)Authority to

			 clear debris and animal carcassesNotwithstanding any other

			 provision of law, the Secretary, acting through the Natural Resources

			 Conservation Service, using funds made available for the emergency watershed

			 protection program established under section 403 of the Agricultural Credit Act

			 of 1978 (16 U.S.C.

			 2203), may provide financial and technical assistance to remove

			 and dispose of debris and animal carcasses that could adversely affect health

			 and safety on non-Federal land in a hurricane-affected county.

				(b)Authority to

			 use certain practicesNotwithstanding any other provision of law,

			 the Secretary, acting through the Natural Resources Conservation Service, may

			 use direct check-writing practices and electronic transfers to provide

			 financial and technical assistance under the emergency watershed protection

			 program established under section 403 of the Agricultural Credit Act of 1978

			 (16 U.S.C.

			 2203) in a hurricane-affected county.

				VFarm

			 service agency

			501.Funding for

			 additional personnelThe

			 Secretary shall use $40,000,000 of funds of the Commodity Credit Corporation to

			 hire additional State and County Farm Service Agency personnel—

				(1)to expedite the implementation of, and

			 delivery under, the agricultural disaster and economic assistance programs

			 under this Act; and

				(2)as the Secretary

			 determines to be necessary to carry out other agriculture and disaster

			 assistance programs.

				VIMiscellaneous

			601.Authority to

			 provide immunizationsNotwithstanding any other provision of law,

			 the Secretary of Defense may provide immunizations to employees of the

			 Department of Agriculture involved in direct recovery work in a

			 hurricane-affected county.

			602.Waiver of

			 certain provisionsNotwithstanding any other provision of law,

			 the Secretary may provide assistance in a hurricane-affected county under the

			 emergency conservation program established under title IV of the Agricultural

			 Credit Act of 1978 (16 U.S.C. 2201 et seq.) without

			 regard to subtitle C of title XII of the Food Security Act of 1985

			 (16 U.S.C.

			 3821 et seq.).

			603.FundingThe Secretary shall use the funds,

			 facilities, and authorities of the Commodity Credit Corporation to carry out

			 this Act, to remain available until expended.

			604.Regulations

				(a)In

			 generalThe Secretary may promulgate such regulations as are

			 necessary to implement this Act.

				(b)ProcedureThe

			 promulgation of the regulations and administration of this Act shall be made

			 without regard to—

					(1)the notice and

			 comment provisions of section 553 of title 5, United States Code;

					(2)the Statement of

			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.

			 13804), relating to notices of proposed rulemaking and public participation in

			 rulemaking; and

					(3)chapter 35 of

			 title 44, United States Code (commonly known as the Paperwork Reduction

			 Act).

					(c)Congressional

			 review of agency rulemakingIn carrying out this section, the

			 Secretary shall use the authority provided under section 808 of title 5, United

			 States Code.

				VIIEmergency

			 designation

			701.Emergency

			 designationThe amounts

			 provided under this Act are designated as an emergency requirement pursuant to

			 section 402 of H. Con. Res. 95 (109th Congress).

			

